USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 96-2196                               RICHARD WAYNE GARGANTA,                                Plaintiff, Appellant,                                          v.                                 UNION CENTRAL LIFE,                                 Defendant, Appellee.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF RHODE ISLAND                [Hon. Raymond J. Pettine, Senior U.S. District Judge]                                          __________________________                                 ____________________                                        Before                                 Selya, Circuit Judge,                                        _____________                              Cyr, Senior Circuit Judge,                                   ____________________                              and Boudin, Circuit Judge.                                          _____________                                 ____________________            Richard Wayne Garganta on brief pro se.            ______________________            David P. Whitman and Hanson, Curran, Parks & Whitman on brief  for            ________________     _______________________________        appellee.                                 ____________________                                    July 14, 1997                                 ____________________                      Per  Curiam.     Plaintiff-appellant  brought  this                      ___________            diversity action against his private  insurer alleging breach            of contract in the denial of a claim for disability insurance            benefits.   The  insurer maintained  that  plaintiff was  not            "totally disabled" within the meaning of the policy.   On the            morning of the  trial, the district  court granted a  defense            motion in limine to exclude  from evidence a Social  Security                   __ ______            Administration record and finding  that for a period of  time            plaintiff was under a  "disability" as defined in  the Social            Security   Act.    A  motion  by  plaintiff  for  a  two-week            continuance  to seek additional medical testimony was denied.            Although  plaintiff's counsel reported a readiness to proceed            to trial with other medical and lay witnesses, plaintiff then            discharged his  counsel and  refused to put  his case  to the            jury.  Final judgment was entered for the insurer.                         Having reviewed  the abbreviated record  and briefs            with  care,  we  see   no  abuse  of  the  district   court's            considerable discretion to  weigh the probative value  of the            social security evidence  and determine its  admissibility in            light of competing  factors.  See  Fed. R. Evid. 403.   Given                                          ___            the circumstances,  carefully weighed and articulated  by the            court,  there  also   was  no  abuse  in  the   denial  of  a            continuance.                       As  to each of  plaintiff's multiple assignments of            error   in  the   pretrial   proceedings,  we   apprehend  no                                         -2-            prejudicial effect  on the  outcome of the  case, and  see no            reason to suppose that he was entitled to summary judgment as            a matter of law.                      Affirmed.  See Loc. R. 27.1.                      ________   ___                                         -3-